Rescript.
The plaintiff claims the title to the spring, which is the fountain from which his aqueduct flows, by prescription.
The preponderance of the testimony shows decidedly that the use of that spring by the plaintiff’s grantor begun under a verbal license from the former owner. There is no testimony tending to show any subsequent change in the use, or that it was at any time inconsistent with the title of the original owner or his grantee. A possession which gives title must be adverse for all the requisite time, and so notorious that the owner may be presumed to have knowledge that it is adverse. Motion sustained.